IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-450

                                       No. COA21-480

                                      Filed 5 July 2022

     Office of Administrative Hearings, No. 20 OSP 03088

     JERRY HINTON, III, Petitioner,

                 v.

     NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY, Respondent.


           Appeal by Petitioner from amended final decision entered 22 February 2021

     by Administrative Law Judge J. Randolph Ward in the Office of Administrative

     Hearings. Heard in the Court of Appeals 8 February 2022.


           Jennifer J. Knox for Petitioner-Appellant.

           Attorney General Joshua H. Stein, by Assistant Attorney General Bettina J.
           Roberts, for Respondent-Appellee.


           INMAN, Judge.


¶1         Petitioner-Appellant Jerry Hinton, III, (“Mr. Hinton”) appeals from an

     amended final decision from the Office of Administrative Hearings upholding his

     dismissal from employment as a correctional officer after he assaulted an inmate at

     a supermax prison facility. Mr. Hinton contends the Administrative Law Judge: (1)

     violated Rule 60(a) of North Carolina’s Rules of Civil Procedure by entering two

     amended decisions that substantively modified the original decision; (2) failed to
                              HINTON V. N.C. DEP’T OF PUB. SAFETY

                                          2022-NCCOA-450

                                         Opinion of the Court



     make sufficient findings based in substantial evidence that Mr. Hinton’s conduct

     constituted excessive force; and (3) erred by failing to consider whether Mr. Hinton’s

     alleged misconduct was just cause to dismiss him from employment and whether the

     discipline imposed was proper, as required by our caselaw. After careful review of

     the record and our precedent, we remand the decision for further findings.

                    I.   FACTUAL & PROCEDURAL BACKGROUND

¶2          The record tends to show the following:

¶3          Mr. Hinton worked for the North Carolina Department of Public Safety

     (“NCDPS”) as a correctional officer at Polk Correctional Institution. On 20 July 2019,

     Mr. Hinton, along with other officers, was instructed to conduct random searches of

     inmates after a weapon had not been recovered from a potential stabbing the previous

     night. Mr. Hinton selected five to six inmates, including Johansy M. Santos-Guerra

     (“Mr. Santos-Guerra”),1 to search. As Mr. Hinton searched the other inmates, Mr.

     Santos-Guerra walked away into the dining hall and joined the lunch line. Mr.

     Hinton asked another officer where the inmate had gone, saying “he was going to get

     that curly head mother fucker.”

¶4          About one minute later, Mr. Hinton entered the dining hall at a brisk pace and




            1 The record and briefs contain various spellings of the inmate’s name. For purposes
     of this opinion, we defer to the spelling used by the Administrative Law Judge in the final
     decision.
                            HINTON V. N.C. DEP’T OF PUB. SAFETY

                                       2022-NCCOA-450

                                      Opinion of the Court



     approached the line where Mr. Santos-Guerra was standing. Mr. Hinton escorted the

     inmate out of the line. Mr. Santos-Guerra’s hands were on his head per prison policy.

     When Mr. Santos-Guerra turned to Mr. Hinton, seemingly to speak to him, Mr.

     Hinton punched him in the face and tackled him to the floor. Mr. Hinton then kneeled

     over Mr. Santos-Guerra and struck him three more times in the face and head. Mr.

     Santos-Guerra suffered bruising and swelling to his left eye, cheek, and back of his

     head and was sent to the hospital for treatment.

¶5         Sergeant Jean Thomas (“Sergeant Thomas”) was in the dining hall during the

     altercation and directed Mr. Hinton to release Mr. Santos-Guerra and leave the

     dining hall. Sergeant Thomas and another officer, Officer Glean Henderson (“Officer

     Henderson”), assisted Mr. Santos-Guerra to his feet. When the inmate saw Mr.

     Hinton, he attempted to pull away from the officers and hit Officer Henderson in the

     eye with his elbow. Officer Henderson injured his left knee and right shoulder as he

     regained control of Mr. Santos-Guerra, wrestling him to the ground.           Officer

     Henderson had to take three months of medical leave for his injuries.

¶6         Following the incident, Kim Heffney (“Mr. Heffney”), an investigator with

     NCDPS’s Office of Special Investigations and a former employee at the North

     Carolina State Bureau of Investigations with at least 30 years of experience,

     conducted an internal investigation of Mr. Hinton’s conduct by reviewing video

     evidence and collecting witness statements. He determined Mr. Santos-Guerra “in
                             HINTON V. N.C. DEP’T OF PUB. SAFETY

                                         2022-NCCOA-450

                                        Opinion of the Court



     no way threatened [Mr.] Hinton to warrant [Mr.] Hinton’s use of force” because the

     inmate had his hands in the air, above his head, in a known non-aggressive posture

     within the facility.    Mr. Hinton’s conduct was inconsistent with two policies

     implemented at the facility to assist with inmate and prison official safety––that

     inmates have their hands on their heads or above their shoulders when outside their

     cells and that officers maintain a six-foot reactive radius from inmates. The prison

     warden testified that Mr. Hinton’s conduct placed prison staff at risk and that the

     situation could have escalated into a riot or large-scale assault.

¶7         On 8 April 2020, Mr. Hinton was dismissed for unacceptable personal conduct

     by excessive use of force in violation of the following policies: “The State Human

     Resources Manual, Disciplinary Action Policy [R]egarding Unacceptable Personal

     Conduct” and “The Department of Public Safety, Prisons Policy and Procedures

     Manual, Chapter F .1500, Use of Force .1501.” He appealed his dismissal to NCDPS’s

     Employee Advisory Hearing. After a hearing, the Chief Deputy Secretary considered

     the severity of the incident, the subject matter, the resulting harm, discipline applied

     in similar situations, and Mr. Hinton’s work history. Following the Hearing Officer’s

     recommendation, the Chief Deputy Secretary upheld Mr. Hinton’s dismissal.

¶8         After exhausting his internal appeals, Mr. Hinton filed a contested case

     petition in the Office of Administrative Hearings alleging he had been dismissed

     without just cause. Following a hearing, on 19 February 2021, the Administrative
                               HINTON V. N.C. DEP’T OF PUB. SAFETY

                                             2022-NCCOA-450

                                         Opinion of the Court



       Law Judge issued a final decision upholding Mr. Hinton’s dismissal. Three days

       later, at 4:10 p.m. on 22 February, the Administrative Law Judge entered an

       amended final decision “to correct scrivener’s errors in a name and date, and to

       remove extraneous matter” pursuant to Rule 60(a). At 4:30 p.m. on the same day,

       the Administrative Law Judge entered a second amended final decision for the same

       purpose. The Administrative Law Judge then struck the first amended decision from

       the record. Mr. Hinton timely appealed to this Court.

                                       II.     ANALYSIS

       A. Amended Decisions

¶9           Mr. Hinton argues the Administrative Law Judge’s amendments to the final

       decision affected his substantive rights and violated our Rules of Civil Procedure. We

       disagree.

¶ 10         Rule 60(a) confers upon our courts the power to correct defective orders:

                    Clerical mistakes in judgments, orders or other parts of the
                    record and errors therein arising from oversight or
                    omission may be corrected by the judge at any time on his
                    own initiative or on the motion of any party and after such
                    notice, if any, as the judge orders.

       N.C. Gen. Stat. § 1A-1, Rule 60(a) (2021). However, “[c]ourts do not have the power

       under Rule 60(a) to affect the substantive rights of the parties or correct substantive

       errors in their decisions.” Hinson v. Hinson, 78 N.C. App. 613, 615, 337 S.E.2d 663,

       664 (1985) (citations omitted). “A change in an order is considered substantive and
                                HINTON V. N.C. DEP’T OF PUB. SAFETY

                                            2022-NCCOA-450

                                           Opinion of the Court



       outside the boundaries of Rule 60(a) when it alters the effect of the original order.”

       Pratt v. Staton, 147 N.C. App. 771, 774, 556 S.E.2d 621, 624 (2001) (quotation marks

       and citation omitted) (emphasis added).

¶ 11          Here, the original decision affirmed NCDPS’s dismissal of Mr. Hinton for just

       cause. The effect of the amended decision entered by the court three days later was

       the same.2     See id.    The original order inadvertently included references to

       insubordination as unacceptable personal conduct, incidents, and disciplinary actions

       which clearly did not involve Mr. Hinton. Because the altered portions did not pertain

       to Mr. Hinton, it is clear to this Court that these were merely clerical or typographical

       errors, not substantive changes altering the effect of the original order. See id. Cf.

       H & B Co. v. Hammond, 17 N.C. App. 534, 538-39, 195 S.E.2d 58, 60-61 (1973)

       (holding a money judgment was improperly changed to a real property lien). Thus,

       the amended decision supersedes the original decision and is operative.

       B. Insufficient Findings about Excessive Use of Force

¶ 12          Mr. Hinton argues there is neither substantial evidence in the record nor

       sufficient findings in the Administrative Law Judge’s order to support the conclusion

       that he violated NCDPS’s use of force policy. We agree, in part, and remand for

       additional findings.



              2Because the trial court struck the first amended decision from the record, we only
       consider the second amended decision in our discussion.
                               HINTON V. N.C. DEP’T OF PUB. SAFETY

                                           2022-NCCOA-450

                                          Opinion of the Court



          1. Standard of Review

¶ 13         Our standard of review for just cause decisions is governed by statute. See

       Harris v. N.C. Dep’t of Pub. Safety, 252 N.C. App. 94, 98-99, 798 S.E.2d 127, 132

       (2017). Our General Statutes provide that an agency’s final decision may be reversed

       or modified if the reviewing court determines that the petitioner’s substantial rights

       may have been prejudiced because the agency’s findings or conclusions are:

                    (1) In violation of constitutional provisions;

                    (2) In excess of the statutory authority or jurisdiction of the
                    agency or administrative law judge;

                    (3) Made upon unlawful procedure;

                    (4) Affected by other error of law;

                    (5) Unsupported by substantial evidence admissible under
                    G.S. 150B-29(a), 150B-30, or 150B-31 in view of the entire
                    record as submitted; or

                    (6) Arbitrary, capricious, or an abuse of discretion.

       N.C. Gen. Stat. § 150B-51(b) (2021). Our standard of review is dictated by the

       substantive nature of each assignment of error. § 150B-51(c); N.C. Dep’t of Env’t &

       Nat. Res. v. Carroll, 358 N.C. 649, 658, 599 S.E.2d 888, 894 (2004).

¶ 14         We review questions of law, the first four grounds set forth in the statute, de

       novo, whereas fact-intensive issues, the remaining two grounds, are reviewed under

       the “whole record test.” N.C. Dep’t of Env’t & Nat. Res., 358 N.C. at 659, 599 S.E.2d

       at 894. Under de novo review, we consider the matter anew and freely substitute our
                               HINTON V. N.C. DEP’T OF PUB. SAFETY

                                          2022-NCCOA-450

                                         Opinion of the Court



       own judgment for that of the agency. Mann Media, Inc. v. Randolph Cnty. Plan. Bd.,

       356 N.C. 1, 13-14, 565 S.E.2d 9, 17 (2002). Applying the whole record test, on the

       other hand, we “must examine all the record evidence—that which detracts from the

       agency’s findings and conclusions as well as that which tends to support them—to

       determine whether there is substantial evidence to justify the agency’s decision.”

       Watkins v. N.C. State Bd. of Dental Exam’rs, 358 N.C. 190, 199, 593 S.E.2d 764, 769

       (2004). Substantial evidence is “[r]elevant evidence a reasonable mind might accept

       as adequate to support a conclusion.” § 150B-2(8c).

          2. Discussion

¶ 15         We consider whether the record contains substantial evidence that Mr. Hinton

       violated NCDPS’s use of force policy. The use of force policy provides:

                    The use of force shall be permissible only to the extent
                    reasonably necessary for a proper correctional objective.
                    This prohibition shall not be construed to mean that staff
                    must suffer an assault upon their person before taking
                    appropriate defensive action or that the use of force by
                    another must be met with strictly equal force on the part
                    of the staff.

       N.C. Dep’t of Pub. Safety: Prisons, Policy & Procedures: Use of Force, Chapter F,

       § .1503(a) (Aug. 30, 2018). The policy further required officers to give a verbal

       command and then attempt to deploy pepper spray before physically engaging with

       the inmate. Mr. Hinton testified he was aware of the policies.

¶ 16         Examining all record evidence, including a video recording of the incident,
                                 HINTON V. N.C. DEP’T OF PUB. SAFETY

                                            2022-NCCOA-450

                                           Opinion of the Court



       first-hand testimony from witnesses, expert testimony, and the use of force policy, we

       conclude there was substantial, if not ample, evidence that Mr. Hinton violated

       NCDPS’s policy by using excessive force. The video recording shows Mr. Hinton

       struck Mr. Santos-Guerra in the face and head at least four times, three while on top

       of him on the ground. Mr. Santos-Guerra’s hands were raised above his head in a

       non-offensive posture at the time Mr. Hinton first struck him, demonstrating a lack

       of resistance. Mr. Heffney testified consistent with the video evidence. Additionally,

       though Mr. Hinton instructed Mr. Santos-Guerra to leave the lunch line and he

       complied, at no point did Mr. Hinton attempt to use pepper spray before engaging the

       inmate with physical violence.

¶ 17             The warden testified about the number of correctional staff present and that

       Mr. Hinton’s conduct placed prison staff and the inmates at risk of a riot or large-

       scale assault. He also explained the facility had two policies to ensure inmate and

       prison official safety: (1) that inmates have their hands on their heads or above their

       shoulders when outside their cells, and (2) that officers maintain a “reactionary

       distance” of six feet from the inmates. An officer in the dining hall had to brandish

       his baton to keep onlooking inmates away from the assault. Upon review of the whole

       record, N.C. Dep’t of Env’t & Nat. Res., 358 N.C. at 659, 599 S.E.2d at 894, we hold

       there was substantial evidence Mr. Hinton used excessive force, violating NCDPS’s

       policy.
                              HINTON V. N.C. DEP’T OF PUB. SAFETY

                                          2022-NCCOA-450

                                         Opinion of the Court



¶ 18         However, the Administrative Law Judge’s findings are insufficient to support

       its conclusion that Mr. Hinton’s conduct constituted excessive force.            The

       Administrative Law Judge’s findings refer to the evidence only in a conclusory

       manner and address only the events giving rise to Mr. Hinton’s assault on Mr. Santos-

       Guerra, specifically that officers were searching for a shank used in a stabbing the

       previous evening. Citing the video exhibit of the incident and the “Final Agency

       Decision” generally, the Administrative Law Judge then found, “The preponderance

       of the credible evidence received at the hearing supported the accounts of [Mr.

       Hinton’s] conduct relied on by [NCDPS] in its decision to discipline [Mr. Hinton].”

       The Administrative Law Judge further determined:

                    Investigator Kim Heffney of the Department’s Office of
                    Special Investigations (“OSI”) prepared internal
                    investigations report submitted September 5, 2019. He
                    investigated whether Petitioner “used unauthorized force”
                    during the incident “purported [to have] occurred because
                    the offender entered the dining hall prior to being searched
                    by CO Hinton.” Mr. Heffney concluded that the Petitioner
                    used excessive force to subdue offender Santos-Guerra.

¶ 19         Although our appellate review requires us to consider the evidence of record

       and determine whether it supports Mr. Hinton’s dismissal, see Watkins, 358 N.C. at

       199, 593 S.E.2d at 769, this Court has no authority to make findings of fact, even

       those facts which may be derived from a video of the conduct at issue. Those must be

       made by the Administrative Law Judge. We remand to the Administrative Law
                               HINTON V. N.C. DEP’T OF PUB. SAFETY

                                           2022-NCCOA-450

                                          Opinion of the Court



       Judge for further findings explaining how and why Mr. Hinton’s conduct constituted

       excessive force and violated NCDPS’s policy.

       C. Just Cause & Proper Discipline

¶ 20         In his final assignment of error, Mr. Hinton asserts the Administrative Law

       Judge neglected to consider whether Mr. Hinton’s alleged misconduct amounted to

       just cause to dismiss him from employment and whether the discipline imposed was

       proper. We disagree.

¶ 21         This Court has summarized the three-part approach to determining whether

       just cause exists to discipline a career State employee for unacceptable personal

       conduct:

                    First, determine whether the employee engaged in the
                    conduct the employer alleges. The second inquiry is
                    whether the employee’s conduct falls within one of the
                    categories of unacceptable personal conduct provided by
                    the Administrative Code. Unacceptable personal conduct
                    does not necessarily establish just cause for all types of
                    discipline. If the employee’s act qualifies as a type of
                    unacceptable conduct, the tribunal proceeds to the third
                    inquiry: whether that misconduct amounted to just cause
                    for the disciplinary action taken. Just cause must be
                    determined based upon an examination of the facts and
                    circumstances of each individual case.

       Warren v. N.C. Dep’t of Crime Control & Pub. Safety, 221 N.C. App. 376, 383, 726

       S.E.2d 920, 925 (2012) (cleaned up) (emphasis added).             Our Supreme Court

       articulated certain factors to be considered in the just cause analysis: “the severity of
                               HINTON V. N.C. DEP’T OF PUB. SAFETY

                                          2022-NCCOA-450

                                         Opinion of the Court



       the violation, the subject matter involved, the resulting harm, the [employee’s] work

       history, or discipline imposed in other cases involving similar violations.”

       Wetherington v. N.C. Dep’t of Pub. Safety, 368 N.C. 583, 592, 780 S.E.2d 543, 548

       (2015).

¶ 22         Here, the Administrative Law Judge determined the preponderance of the

       evidence justified Mr. Hinton’s dismissal.      The Administrative Law Judge then

       directly quoted and cited our decision in Warren in one of its conclusions of law.

       Conclusion of Law 5 summarizes the North Carolina Administrative Code provision

       that Mr. Hinton violated. The Administrative Law Judge echoed Warren’s language

       in Conclusion of Law 8: “Considering the specific facts and circumstances of this case,

       [Mr. Hinton’s] actions on July 20, 2019 constituted just cause for his dismissal.”

¶ 23         Though the Administrative Law Judge did not cite Wetherington, its findings

       reveal it weighed at least some of the factors delineated by that decision.          For

       example, Finding of Fact 8 addresses “the resulting harm” of the incident, id., and

       Mr. Hinton’s conduct, describing Officer Henderson’s injuries and medical leave. The

       Administrative Law Judge also considered “the subject matter involved,” id.,

       describing what gave rise to the events the day.

¶ 24         Even if, as Mr. Hinton argues, the Administrative Law Judge’s factual analysis

       fell short, it is clear from the decision that it applied Warren and considered the

       Wetherington factors. See Belcher v. N.C. Dep’t of Pub. Safety, 278 N.C. App. 148,
                               HINTON V. N.C. DEP’T OF PUB. SAFETY

                                            2022-NCCOA-450

                                           Opinion of the Court



       2021-NCCOA-277, 2021 WL 2425899 (unpublished) (“[A]lthough the ALJ’s factual

       analysis fell short, the ALJ analyzed certain facts of Petitioner’s case through an

       application of the Warren three-pronged approach and consideration of the

       Wetherington factors. The ALJ concluded (1) the preponderance of the evidence

       proved Petitioner engaged in the conduct Respondent alleged, (2) the preponderance

       of the evidence proved Petitioner’s acts and omissions constituted grossly

       unacceptable personal conduct; and (3) the misconduct amounted to just cause for

       dismissal.”).

                                    III.     CONCLUSION

¶ 25         For the reasons outlined above, we conclude that substantial evidence

       supported the Administrative Law Judge’s determination that Mr. Hinton’s conduct

       violated the NCDPS use of force policy, but we remand the decision for further

       findings not inconsistent with this opinion.



             REMANDED.

             Chief Judge STROUD and Judge ARROWOOD concur.